ORDER

PER CURIAM.
Jamal Duqum (Duqum) appeals the grant of summary judgment in favor of The Sentry Security Agency of St. Louis, Inc. (Sentry) in a negligence action for damages for personal injuries sustained by Duqum when he was robbed and shot by an unknown assailant in the parking lot on the premises of NationsBank (Bank).
*54Duqum contends the trial court erred in granting Sentry’s motion for summary judgment, because the trial court: (1) failed to assess Sentry’s motion for summary judgment in terms of Duqum’s claim in tort; and (2) was incorrect in concluding there is no contractual basis upon which a duty can be imposed on Sentry based on a third party beneficiary theory or based on the plain language and scope of the contract.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm pursuant to Rule 84.16(b).